                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOVAN LANCE BRADLEY                               CIVIL ACTION

      v.
                                                                             F\LED
                                                                              OEC \ 7 20\9
DEPARTMENT OF CORRECTIONS and
PA STATE ATTORNEY GENERAL                         N0.19-2672                AAlE~~
                                                                           Sy_       -
                                       ORDER

      NOW, this 17th day of December, 2019, upon consideration of the Petition Under

28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody (Document

No. 1), the respondents' Answer to the Petition for a Writ of Habeas Corpus, and the

Report and Recommendation filed by United States Magistrate Judge Carol Sandra

Moore Wells (Document No. 14), and no objections to the Report and Recommendation

having been filed, and after a thorough and independent review of the record, it is

ORDERED that:

      1.    The Report and Recommendation of Magistrate Judge Carol Sandra

Moore Wells is APPROVED and ADOPTED;

      2.    The Petition for Writ of Habeas Corpus is DENIED WITHOUT

PREJUDICE; and,

      3.    There is no probable cause to issue a certificate of appealability.
